Per Curiam.

If this be considered as a judgment by default, it ought regularly to have been entered against the .casual ejector, and not against the defendant in possession. If Mr. Hamilton , 1 *really appeared for the defendant, and the Court of Com-5 U mon pleas have adopted that opinion by their certificate of the record, he might have removed the cause; and if there was any thing improper or irregular in this removal, application should have been made to the Circuit Court for a procedendo. After the certiorari was read and allowed below, no further proceedings could be had in that court until the suit was regularly remanded. The result necessarily is, that the
Judgment must be reversed and restitution awarded.